Citation Nr: 1315625	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  07-38 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) and anxiety disorder, not including the period February 21 to April 30, 2012.

2.  Entitlement to an initial rating higher than 10 percent for hiatal hernia for the period prior to August 19, 2009, and higher than 30 percent since August 19, 2009, to include the propriety of the reduction from 30 percent to 10 percent, effective June 1, 2012.

3.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1984 to August 1987, and from May 2004 to December 2005.  Between the Veteran's tours of active service, he was also a member of the U.S. Navy Reserve and the New York Army National Guard (NYARNG).  The Veteran's NYARNG unit was activated for active service during Operation Iraqi Freedom.

In light of the fact that the Veteran contested the initial evaluations of his disabilites, the Board has styled the issues of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in New York, New York.  A March 2007 rating decision granted service connection for an anxiety disorder not otherwise specified (NOS) with an initial 30 percent rating, effective in December 2005.  A June 2011 rating decision granted service connection for PTSD and determined it was part of the Veteran's symptomatology related to the anxiety disorder, and continued the 30 percent rating.  An August 2008 rating decision granted service connection for hiatal hernia and assigned an initial 10 percent rating, effective in December 2005.  The Veteran appealed the initial rating for his PTSD/anxiety disorder and his hiatal hernia.

While the case was on appeal, a January 2010 rating decision awarded an increased rating from 10 to 30 percent for the hiatal hernia, effective in August 2009.  The June 2011 rating decision proposed to reduce the rating for the hiatal hernia, which a March 2012 rating decision in fact did, from 30 percent to 10 percent, effective June 1, 2012.  A May 2012 rating decision awarded a temporary total evaluation for PTSD for the period February 21 to April 30, 2012, due to hospitalization for treatment, see 38 C.F.R. § 4.29 (2012), and reinstated the 30 percent rating at the end of that period.

The Board notes a July 2009 rating decision denied a TDIU, and there is no indication in the claims file the Veteran appealed the decision.  Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that claims for higher evaluations also include a claim for a TDIU when an appellant claims he is unable to work due to a service connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence of record shows the Veteran is unemployed and he asserts it is due to his service-connected disabilities.  Hence, the Board includes the issue on the cover sheet.

In August 2012, the Veteran testified before the undersigned at a Travel Board hearing at the local RO.  A transcript of the hearing testimony has been reviewed.  The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2012 hearing, the issues on appeal were identified, and the undersigned solicited information as to treatment, and findings related to the claimed disabilities.  The Board thereby fulfilled its duty under Bryant.

In August 2007, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for issuance of a statement of the case (SOC) related to the initial rating of the anxiety disorder.  The SOC was issued in September 2007, and the Veteran perfected the appeal via a November 2007 VA Form 9.  See 38 C.F.R. § 20.200 (2012).  He later perfected an appeal of the initial rating of his PTSD.
The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The issues of the initial rating of the hiatal hernia and the propriety of the reduction; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The preponderance of the evidence of record shows the Veteran's symptoms related to his PTSD/anxiety disorder more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to sleep impairment, nightmares, and anxiety.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for PTSD/anxiety disorder, not including the period February 21 to April 30, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.9-10, 4.16, 4.130, Diagnostic Code (DC) 9411 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony at all stages of the proceedings.  Further, all identified VA treatment records and the records related to the Veteran's benefits received from the Social Security Administration have been obtained.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See generally Vazquez-Claudio v. Shinseki, --- F.3d ---, No. 2012-7114, 2013WL1395804 (Fed. Cir., Apr. 8, 2013).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  As noted earlier in the Introduction, since this is an appeal from the initial assignment of a disability rating, such as this case, the Board must consider the entire time period involved, and contemplate staged ratings where warranted.  See Fenderson, 12 Vet. App. 119.

Analysis

The history of the Veteran's disability is set forth in the Introduction and is incorporated here by reference.

According to the applicable rating criteria, a 30 percent rating will be assigned for PTSD when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation will be assigned with evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Board must first set forth a factual finding, based on the evidence of record, that impacts all facets of the Veteran's claim.  As the Board will set forth in detail where indicated, the preponderance of the evidence of record shows the Veteran to be a poor and unreliable historian-and, at times, manipulative.  The evidence shows the Veteran, historically, to have exacerbated his symptomatology for secondary gain and to have reported inaccurate, if not untruthful, personal history.  Records of the Social Security Administration note the Veteran was awarded disability benefits based on his reports of service in the Persian Gulf War.  The specific stressor claimed by the Veteran was involvement in assistance to the USS Stark after it was hit by an Exocet air-to-ship missile fired by an Iraqi aircraft.  Information provided by the US. Joint Service Records Research Center (JSRRC), then named the Center For Unit Records Research, reflect the Veteran's reported ship was in San Diego, CA, at the time, and he did not serve in the Persian Gulf.  Further, the Veteran was incarcerated at all relevant times during the Persian Gulf War.  Yet, he was awarded disability benefits by the Social Security Administration which he still receives to date.  The Veteran continued to draw Social Security disability benefits even while serving in the NYARNG, to include during his active service in Iraq.

As noted earlier, the effective date of the Veteran's rating is December 2005.  Nonetheless, the Veteran had a number of VA admissions for inpatient psychiatric treatment prior to that time.  The Board notes this fact, as it is addressed in later VA mental examinations related to this appeal.  A February 2003 VA summary of inpatient treatment (Vol. 3) notes the Veteran's behavioral changes when with other patients as compared with when he was in the presence of staff.  The entry notes that, while depressive symptoms may be present, the Veteran did not meet the criteria for a diagnosis of major depressive disorder.  The examiner further noted the Veteran's somnolent affect was an act he could end when not observed.  There was no evidence of suicide ideation or suicidal actions; and, the Veteran's history of hallucinations was questionable.  Hence, the criteria for a schizoaffective disorder were not met.  The examiner noted the Veteran was on Social Security for depression, and he had no interest in getting off disability and then noted: therefore, the Veteran has secondary gain motive, and he was deceptive.

Service treatment records note the Veteran's VA hospitalization while he was home on leave from duty in Iraq.  Upon his return to Iraq, the Veteran was relieved of his authorization to bear arms due to homicide thoughts and he was admitted for treatment.  The service treatment records noted diagnoses of chronic PTSD and personality disorder.

A December 2005 mental health entry (Vol. 5) by a VA licensed master social worker notes the Veteran lived with his mother, was unemployed, and possibly was unemployable.  The Veteran denied any suicide or homicide ideation, and he reported he had close family relationships.  A VA physician, an osteopath, noted the Veteran reported generalized paranoid thoughts with flashbacks.  He denied any suicide or homicide ideation, and there was no evidence of hallucinations.  His memory was normal.  The physician noted a diagnosis of psychosis not otherwise specified and assigned Axis V Global Assessment of Functioning (GAF) 48.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A GAF of 48 is in the range of 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A January 2006 VA psychiatry notes the Veteran was seen for his initial evaluation; and, the examiner, a psychiatrist, noted the Veteran was not a reliable historian, as he gave conflicting history.  The Veteran reported complaints of flashbacks, paranoid thoughts, and sleep difficulty that started after his return from Iraq in August 2005.  He also recounted his main in-Iraq stressor where he and his squad had to fight their way out of an ambush.  The Board notes that service records verify the incident, and heroic action by the Veteran's superior noncommissioned officer probably saved the Veteran's life, as the sergeant pulled the Veteran from full exposure to enemy fire and got him to cover.  At the January 2006 assessment, the Veteran reported his frustration over his return to Iraq and then not being allowed the carry a weapon with which to defend himself.  The examiner noted the Veteran's conflicting history and his frustration when asked to verify or repeat dates.  The examiner noted the Veteran's three-day hospitalization in a VA and non-VA facility prior to his redeployment to Iraq.  Prior hospitalizations in 1994, 1999, 2001, in April 2001 and October 2002, for suicide ideation and depression.  The Veteran's diagnoses of record were major depressive disorder versus schizoaffective disorder.  His medications of record were Sertraline, Seroquel, and Buspar.  The Veteran reported he had never married, he lived with his mother, and he had not worked since 1990.

Mental status examination revealed the Veteran as alert, oriented, and appropriately dressed.  The examiner noted the Veteran was in good contact, but he was easily frustrated, especially when asked about details and to repeat what he had said earlier.  Speech was goal directed with no overt thought disorder elicited. The Veteran's affect was mildly constricted, and his mood neutral.  There were no dangerous ideas or overt psychotic features elicited.  Memory was fair for recent and remote events.  Concentration, judgment, and insight, were fair.  The examiner assessed Axis V GAF at 55.

The Veteran's attorney, in his Brief to the Board, references the Veteran's several assigned GAFs in the 40s as evidence the Veteran's mental symptoms should be rated higher than 30 percent.  The attorney also asserts the Veteran's long-term unemployment to support a higher rating; or, in the alternative, a TDIU.  In light of the state of the totality of the evidence, however, the Board must disagree with and reject the assertions as concerns the Veteran's current rating.

As set forth above, the osteopath diagnosed a psychosis and assigned GAF 48.  While an osteopath certainly has specialized medical training, it is not in the highly specialized area of acquired mental disorders.  The Board notes that, neither the VA social worker nor the psychiatrist noted psychotic symptoms in the Veteran's mental status examination, and the psychiatrist did not render a diagnosis of psychosis.  In fairness to the osteopath, his findings and diagnosis was based on the Veteran's reported generalized paranoid thoughts.  In light of the fact the psychiatrist noted the absence of suicide of homicide ideation or any plan or intent of self-harm or harm to others, and the essentially normal mental status examination, the Board finds the Veteran's acquired mental disorder more nearly approximated the assigned 30 percent rating as of the January 2006 initial assessment.  38 C.F.R. § 4.130, DC 9411.  The Board also notes the fact the Veteran reported he lived with his mother.  The evidence shows that while the Veteran has had intermittent periods of isolationist behavior, not all related to his service-connected symptomatology, he at all times has maintained family and other relationships.  The January 2006 entry notes the psychiatrist referred the Veteran for psychological testing to get additional information.

The March 2006 psychology consult notes the fact that the examiner reviewed the Veteran's records and noted the records suggested the Veteran may not provide accurate information.  The Veteran reported he entered college in a pre-medical program after graduation from high school.  His parents divorced shortly afterwards, and he left college to join the military to help support his mother.  Although vague, the Veteran reported his last romantic relationship was between 2002 and 2005.  He reported he ended it because he was distrustful, and he did not like dating a woman with a lot of male friends.  The Veteran denied any use of illegal drugs during his lifetime, but he did admit to on-and-off drinking while in the military.  He reported his service in more than one branch of the military.  The Veteran reported his stress and anxiety had its onset in the Navy secondary to directing planes on an aircraft carrier, and he saw a Chaplin while in service.  He believes he may have experienced his first depressive episode shortly after his separation from the Navy.  The Veteran then reported the events of his service in Iraq and symptoms of paranoia (he thought his superiors were trying to kill him by sending him on patrols without a weapon).  He started having nightmares and flashbacks after his service in Iraq.

The consult report then notes information taken from the Veteran's official records.  The Veteran's initial term of active service is noted, though incorrectly as service in the Air Force, and his 19-year membership in the NG.  The report also notes the Veteran was incarcerated for robbery from 1991 to 1994 as well as his previous psychiatric admissions.  The reports note clinical notes to the effect the Veteran was arrested for possession of illegal drugs, and he tested positive for illegal drugs on a VA screen while he was on parole.  The Board notes documents in the claims file that the Veteran pleaded guilty to possession with intent to distribute.  The consult also noted clinical entries that noted the Veteran's accounts were not trustworthy, and the Veteran appeared to seek inpatient treatment because he was homeless.  Mental status examination when the Veteran presented for the consult note the Veteran was well groomed, physically fit, appropriately dressed, and on time.  His affect was blunted, and his speech was coherent and goal directed, though his responses were brief and very concrete.  There was no clear evidence of a thought disorder, but the Veteran was somewhat suspicious about the purpose of the testing.  The Veteran denied any current visual or auditory hallucinations, but he reported he had heard voices in the past when he was depressed.  The Veteran was often vague about his symptoms and details that surrounded his life events.  When asked about his incarceration for armed robbery, the Veteran admitted he was caught with a gun but he denied having committed a robbery and attributed the event to his being depressed.  When asked about the positive drug test, the Veteran became agitated, said it was a lie, and was adamant he had never used drugs.  The Veteran was cooperative throughout the testing and seemed motivated to perform to the best of his ability.

The Veteran's test results showed his cognitive range to be in the low-average to well-below-average range.  The results showed the Veteran's immediate and delayed memory was impaired, and the examiner noted the results appeared valid, as the Veteran's recognition memory was significantly better.  Those who feigned problems tended to perform poorly in all areas.  The examiner noted the Veteran's memory problems were the result of retrieval difficulties.  The Veteran's memory and concentration fell in the low-average range.  A deficit in spatial processing and social judgment were also demonstrated.  The Veteran's abstract reasoning was extremely low-to-borderline.  The examiner noted the Veteran's responses on the Millon Clinical Multiaxial Inventory-III indicated a broad tendency to magnify illness; but they were no so high so as to invalidate the test results.  The examiner noted it was important that clinicians kept that fact in mind when evaluating an Axis I disorder.  The examiner noted that, based on the test results, the Veteran's profile best fit an Axis II cluster A personality disorder with avoidant and depressive personality traits.  The Veteran appeared to experience a profound sense of low-worth expectations of future failures.  As concerned Axis I, the test results suggested a strong possibility of delusional disorder, but the symptoms may be intertwined with the Veteran's personality syndromes, which may have intensified due to his sense of mistreatment by his military superiors.  The Veteran's responses also suggested major depression, generalized anxiety, psychotic episodes, and PTSD symptoms.

The examiner noted it was unfortunate the Veteran was such an inaccurate historian, and it was unclear as to why that was the case; but it appeared the Veteran's memory problems might interfere with his ability to provide accurate information.  Some prospect of executive dysfunction was also noted.  Nonetheless, the examiner observed, proper diagnosis would require good quality information.  If the Veteran was truly a B-student and studied pre-medicine in college and directed planes, the test results indicated a serious decline in functioning.  (Emphasis added).  The examiner was perplexed by the fact the Veteran was deployed to Iraq despite his history of incarceration and multiple psychiatric admissions.  Nonetheless, the examiner noted there was strong evidence of moderate to severe psychopathology for the Veteran prior to his deployment which set him at higher risk for PTSD.  The Board notes service personnel records show the Veteran did serve aboard an aircraft carrier during his Naval service.  There are reports he briefly attended a community college, but his area of study is not indicated.

VA records of July 2006 note the Veteran's self-admission for depression and suicide ideation.  His appearance was disshelved and he exhibited very poor hygiene.  The Veteran reported paranoid thoughts related to his Iraq experience, and that his depression was out of control.  He denied any visual or auditory hallucination.  The examiner noted the Veteran exhibited poor thought process with a lot of tangentiality, and he was a poor historian.  The Veteran's reports were inconsistent, and he denied any suicide or homicide ideation.  Axis V GAF 45 was assigned on admission.  A VA examination was conducted in December 2006.

The December 2006 examination report reflects the examiner conducted a review of the claims file, the Veteran's VA treatment records, the March 2006 psychological test results; and, the examiner administered the MMPI-2 as part of the December 2006 examination.  The examiner noted that, although the Veteran reported at prior examinations that he witnessed multiple fatal accidents while aboard the USS Ranger, and he had to deal with Iraqi and Iranian prisoners during his first tour of active service, the Veteran reported he did not experience any significant trauma during his first enlistment, though he did speak with a Chaplin.  He reported flashbacks while in prison, but he could not recall the content at the December 2006 examination.  The examiner noted the Veteran was treated with Vistrall and Mellaril while in prison.  The examiner noted the Veteran was diagnosed with major depression and dysthymic disorder by a forensic examiner while the Veteran was in jail; but the forensic examiner also found the Veteran was malingering and exaggerated his symptoms.  Once the major depression was in remission, the Veteran was deemed competent to stand trial.  The Veteran was granted work-release in 1999, but he violated his parole and was returned to prison in 2000.

The Veteran reported he joined the ARNG in 2003 and was deployed to Iraq in 2004.  He also told the examiner he did not report his criminal or psychiatric history when he joined.  The Veteran said, "they fingerprinted me so they must have known."  He then reported his history of his February 2005 admission, his return to Iraq and then subsequent admission and treatment.  The examiner noted the Veteran's in-service diagnoses included malingering, factitious disorder, antisocial personality disorder, depressive disorder NOS, and personality disorder NOS.  After noting the Veteran's several prior hospitalizations, the examiner noted many of the Veteran's hospitalizations coincided with legal or housing difficulties.  The Veteran denied any past substance abuse, and the examiner noted the Veteran's past incarceration for possession of cocaine, and that the Veteran had failed at least two urine tests for THC in the past.

The examiner noted the Veteran's current medications were Sertraline, Buspirone, Quetiapine, and Fumarate, which the Veteran reported calmed him down somewhat.  The examiner also noted the Veteran was in group and individual counseling with a readjustment psychologist.  The Veteran reported he currently lived alone in an apartment that his family helped him rent.  He reported further that he had a girlfriend but their relationship was emotionally distant; and, he went out with one or two friends occasionally, and he worked out three times a week at the YMCA.  The Veteran stated, "if they turn down my appeal I won't have any reason to live..."  The Veteran also continued to remonstrate about how they took away his weapon in Iraq.  He also reported difficulty sleeping through the night, depressed mood, infrequent visual hallucinations of cats and dogs, and frequent rage.  The examiner noted that because the Veteran reported somewhat different symptoms than in previous examinations, it was impossible to determine the onset of the Veteran's current symptoms.  For example, the examiner noted, in 1990 the Veteran reported flashbacks about his Naval service, but at the December 2006 interview he denied any intrusive memories about his Naval service; although he reported being depressed and suicidal in the past, his prior diagnoses of malingering and factitious disorder cast considerable doubt on his current subjective reports.  The examiner noted the Veteran's current reports of mild to moderate symptoms of depression several days a week; he wanted to kill himself or someone else if his claim was denied; he worried about his finances; and, he had trouble sleeping through the night.  He reported dreams about being chased or shot at.  The Veteran reported his symptoms had been present without remission for at least the last six months.

The Veteran reported he was unable to work because he was on Social Security for depression, and because he was suspicious of the government.  The examiner opined it was at least as likely as not that the Veteran's antisocial personality disorder was primarily responsible for his lack of gainful employment between the Veteran's discharge from the Navy in 1987 and his activation in 2005.

Mental status examination revealed the Veteran as casually dressed, appropriately groomed, alert, and oriented in all spheres.  He made eye contact and displayed behavior generally appropriate to the interview setting, though he used a great deal of profanity and threatening language when he talked about his chain of command and the VA in Washington, DC.  The Veteran denied any current homicide intent or plan.  His mood was angry and depressed; affect was somewhat labile but easily controlled.  He denied any current suicide intent or plan, though he said he might kill himself if his claim is denied.  The Veteran displayed no impairment of communication or thought process; his speech was spontaneous and delivered at a normal rate and rhythm.  The Veteran's thinking was logical, goal oriented, and without evidence of formal thought disorder.  He denied any current hallucinations and delusions, and he indicated adequate maintenance of personal hygiene, competent management of finances, diet, and other activities of daily living.  The Veteran did not report panic attacks, phobias, obsessive thoughts, or rituals that interfered with functioning.  Judgment and insight were present.

The examiner noted the results of the March 2006 psychological testing; and, also noted the Veteran's current MMPI-2 was equivocal.  The examiner noted the results suggested exaggeration of symptoms but did not necessarily invalidate the results.  If valid, the results indicated significantly depressed mood and symptoms consistent with PTSD.  Based on the review of the Veteran's records, the interview, and the MMPI-2 results, the examiner opined it was not as least as likely the Veteran's prior periods of service caused or made worse the Veteran's depression, as the Veteran did not report any symptoms of depression until well after his discharge from the Navy in 1987.  The examiner observed that the Veteran's account of his current functioning essentially corresponded to his reported functioning in 1990, when he was first diagnosed with major depressive disorder.  Therefore, the examiner opined, it was also not at least as likely as not that the Veteran's Iraq service exacerbated the Veteran's depression.  The examiner noted further that, based on his review of the notes of the Veteran's July 2006 admission, it is at least as likely as not that the Veteran's noted depressive symptoms represented a continuation of symptoms he reported when he was first diagnosed with depression; and, it was less likely that they represented an exacerbation by his military service.

The examiner noted the Veteran's history of malingering and symptoms exaggeration made it impossible  to state with certainty that the Veteran's current reported anxiety symptoms of nightmares, rage, and alienation, were related to or caused by his Iraq service.  On the other hand, because of the Veteran's clearly documented stressor while in Iraq, and the military diagnosis of PTSD, there was at least a 50-percent probability they were caused by that event.  The examiner also opined it was not at least as likely as not that the Veteran's antisocial personality was caused or exacerbated by his military service.  The examiner assigned Axis V GAF 55, which reflected symptoms of antisocial personality disorder; possible exaggeration of symptoms; threats; past drug use, etc.; depressive disorder NOS; depressed mood, occasional suicide ideation, etc.; and, anxiety disorder.  The examiner noted the symptoms of the Veteran's anxiety disorder were less prominent and would result in a GAF of 61 to 65 if they could be evaluated separately for effects on functioning.

Upon receipt of the December 2006 examination report, a March 2007 rating decision granted service connection for anxiety disorder and assigned a 30 percent rating, effective in December 2005.

When rating a disability, there must be evidence that permits the adjudicators to distinguish between manifestations that are service connected and those that are not. See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not possible to separate the effects of a nonservice-connected condition from those of a service- connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2003).  Further, in deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons for doing so are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  Although the Board is not free to ignore the opinion of a treating physician - or in this case, psychologist or therapist, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 (1993).

The Board finds that, although the December 2006 examination report reflects the examiner noted it could not be stated with certainty, the Board finds the examiner's findings and rationale do rise to the level of probable and by a preponderance of the evidence.  The examiner presented a full rationale and bases for the findings and opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (medical opinion must fully discuss reasons and bases for opinion); see also
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  Thus, the preponderance of the evidence shows that, as of the December 2006 VA examination, the Veteran's service-connected acquired mental disorder manifested with sleep disturbance, nightmares, and anger.  As such, the Board finds the criteria for a 30 percent rating fully capture the Veteran's symptomatology.  38 C.F.R. §§ 4.1-2, 4.6, 4.9-10, 4.130, DC 9400-9411.  The Board finds a higher rating was not met or approximated, as the objective findings on clinical examination did not causally connect any of the criteria of a 50-percent rating to the service-connected pathology.  The examiner noted the Veteran's depression that led to the July 2006 hospitalization was a continuation of symptomatology not connected to his active service.  Further, the examiner opined the degree of the Veteran's impairment due to his symptomatology was moderate, as reflected in the GAF 55, which is midway of the range 51 to 60.  Moreover, personality disorders are not diseases or injury for disability compensation purposes.  38 C.F.R. § 4.9.

The Board notes the October 2006 entry of the Veteran's treating psychologist, S.L., Ph.D., to the effect it was likely the Veteran would have difficulty maintaining employment.  Having done so, the Board finds the findings and opinions of the examiner who conducted the December 2006 examination more persuasive.  The examiner's findings, and a Global Assessment of Functioning score of 55, do not indicate a degree of occupational impairment that would meet or approximate a total rating.  38 C.F.R. § 4.130, DC 9400-9411.

As of December 2006, the Veteran still was not service connected for PTSD.  Nonetheless, his symptomatology was clearly indicated, as noted at the examination.  Dr. L addressed that issue in a March 2007 entry.  More noteworthy, however, is that Dr. L did not indicate any disagreement with the Veteran's then current symptoms and noted the Veteran continued to improve, as he had resumed enjoyable activity he had temporarily discontinued.

A November 2007 entry by Dr. L (Vol. 6) reflects the Veteran's then representative asked Dr. L to review the Veteran's records and to opine whether the Veteran met the criteria for a diagnosis of PTSD and whether the Veteran is employable.  Dr. L noted he had treated the Veteran for a year, and the Veteran had frequently reported symptoms of irritability, sleep disturbance, and hypervigilence.  He also reported difficulty having positive feelings towards others, as well as intrusive thoughts about Iraq.  Dr. L notes that, while the Veteran had made progress in managing his symptoms, particularly anger, he was still troubled by them.  Dr. L then noted that the Veteran's subjective reports and his medical records indicated he has a personality disorder.  Although Dr. L noted some of the Veteran's past history was consistent with an antisocial personality disorder, it did not appear he met the full criteria for that diagnosis.  Instead, Dr. L opined the Veteran met the criteria for a personality disorder NOS with antisocial issues.  As to the extent of the impact of the personality disorder, Dr. L then referred to the March 2006 psychological assessment, and the notation of the prospect of executive dysfunction; and, despite the Veteran's history of malingering and symptom exaggeration, his report of PTSD symptoms should not be dismissed.  As concerned employability, Dr. L opined the Veteran was currently unemployable.  Dr. L referenced a December 2006 note of a VA vocation rehabilitation counselor who quoted the Veteran as saying he would kill anyone if that person irritated him.  When asked what he would do if worked and his boss irritated him, the Veteran said he would kill him.  The Veteran was working in VA supported employment at the time, and the counselor noted that competitive employment, even part time, might not be possible at that time.  Dr. L noted he assessed the Veteran's GAF as 45-50.
The Board notes that, while Dr. L referenced the March 2006 assessment, he did not reference the December 2006 VA examination report.  Dr. L, instead, primarily relied on the Veteran's counseling progress reports.  The Board notes that the Veteran's progress reports reflect that the majority of the time the Veteran was actively engaged in his therapy sessions, he exhibited the ability to live alone, and he consistently denied suicide or homicide ideation or hallucinations.  The Board again affords greater weight to the findings and opinion of the VA examiner who conducted the December 2006 examination.  That examiner noted the Veteran's propensity to respond with irritability and profane language when pressed for specific detail, which that examiner attributed to the antisocial personality disorder.  The Board notes that Dr. L did not provide a full explanation of why he deemed the criteria for an antisocial personality disorder were not met, despite the Veteran's long documented history of antisocial behavior, and he essentially did not comment on the extent the Veteran's personality disorder affected his behavior.

VA records note the Veteran was admitted in June 2008 for treatment secondary to reported complaints of vague suicide ideation and depression.  The Veteran's progress notes for July 2008, however, note he barely had enough money to live on due to the rent for his apartment.  That financial stress led the Veteran to threatened suicide, and his mother caused the Veteran to be brought to the emergency room.  The records note the Veteran continued to report PTSD-related symptoms as earlier noted.  He also reported he ran into a friend's house and locked the door in reaction to fireworks.  Another July 2008 entry noted the Veteran's concentration was impaired, as the Veteran reported he had difficulty staying focused while driving.  The Veteran was neat and well groomed, and his mood was neutral.  The therapist noted the Veteran's thought content showed paranoia and obsession, but there was no suicide or homicide ideation or hallucinations.  Axis V GAF was assigned as 45, and increased anxiety secondary to financial stressors was noted.

In August 2008, the Veteran continued to report difficulty concentrating while driving, and the treating nurse practitioner suggested adding Ritalin to the Veteran's medications.  The nurse practitioner checked the Veteran's remote medical records and ascertained the Veteran had been treated for attention deficit disorder with Ritalin approximately nine years earlier.  The Veteran also reported what he termed anxiety attacks that occurred about every two weeks.  During the episodes, he became profusely diaphoretic and experienced heart palpitations.  He also continued to report hypervigilence at night, as he believed someone would enter his apartment and harm him, and sleep disturbance.  The Veteran described his mood as pretty good.  The examiner noted the Veteran displayed normal grooming and hygiene, and he exhibited restless motor activity.  The examiner noted the Veteran's concentration was impaired, but his attention, and recent and remote memory were normal.  The Veteran's thought process was normal, but the content showed paranoia and obsessions.  There was no evidence of suicide ideation, intent, or plan, or hallucinations.  The examiner noted expressed violent homicide ideation, but there was no evidence of plan or intent related to that ideation.  The examiner noted Axis I diagnoses of PTSD and major depressive disorder with psychotic features.  A diagnosis of mixed personality disorder was noted in Axis II.  Axis V GAF 45 was assigned.

The Veteran's progress notes reflect he was consistently well groomed, participated in his therapy groups, and he denied suicide or homicide ideation, as indicated above.  A typical entry, such as mid-July 2008, notes the Veteran generally appeared neat and well groomed, presented with neutral mood, and displayed no suicide or homicide ideation.  Hence, in light of the sorting-out of the Veteran's service-connected and nonservice-connected pathology, as set forth in the December 2006 examination report, the Board finds the Veteran continued to more nearly approximate the assigned 30 percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9400-9411.  Pursuant to the Board's 2007 remand, the Veteran was afforded another examination in September 2008.

The September 2008 examination report (Vol. 7) reflects the examiner conducted a review of the claims file, to include the Veteran's medical records.  The examiner noted the Veteran's reported history and the findings of prior examinations, as well as the notation of the July 2008 inpatient treatment.  The Veteran's current medications were noted as Trazodone, Sertraline, and Quetiapine Fumarate, which the Veteran reported was relatively effective in regulating his mood and aggressive impulses.  The Veteran reported his July 2008 hospitalization was preceded by two weeks of noncompliance with his medications.  The examiner noted the Veteran refused to discuss an entry in his records by a prior examiner to the effect the Veteran's PTSD was related his prison experience as well as his service in Iraq.  The examiner also noted the Veteran reported a history inconsistent with that recorded in his file.  For example, the Veteran reported he continued to go on patrols in Iraq after the attack where he was saved by his superior; but the examiner noted the Veteran's records reflected he started going to sick call every day, and his weapon was taken away.  The examiner also noted the Veteran provided conflicting information on his social interaction.  The Veteran stated both that he was socially isolated and that he had entertained a female visitor a week earlier.

The Veteran reported he was angry all of the time, and he thought about killing people.  He was angry at the government for taking away his gun, and he had flashbacks.  He sweated even when the air conditioning was on, he drove without thinking where he was going, and he only slept three hours a night.  The Veteran also reported he heard voices, and he got depressed.  The examiner noted the Veteran's reported frequency of his reported symptoms was essentially the same as he reported at the December 2006 examination, and he appeared preoccupied with anger at the government.  The examiner noted the Veteran's nightmares and insomnia are likely related to his combat experience in Iraq but not to repeated combat exposure, as there was no evidence of repeated exposure.  The examiner noted the Veteran was accompanied by one of his clinicians who provided some information about his functioning.

Mental status examination revealed the Veteran's mood as anxious and irritable, less so as the interview progressed.  His affect was congruent with thought content, and he did not report current suicide or homicide ideation, intent, or plan.  The Veteran did report he was worried that he would think about killing people.  The Veteran's speech and thought process were somewhat impaired: he spoke at a normal rate and rhythm with normal intonation, but his thinking was somewhat disjointed.  He did not display evidence of a formal thought disorder.  The Veteran both reported and denied auditory hallucinations; but none were elicited at the examination.  He denied any visual hallucinations or delusions.  Long-term recall was inconsistent, short-term recall and concentration varied but were adequate for purposes of the examination.  The Veteran reported occasional neglect of personal hygiene but generally competent management of finances, diet, and other activities of daily living.  He did not report any phobias, obsessive thoughts, or rituals, that interfered with functioning, but he reported questionable panic attacks.  Judgment and insight were present but likely somewhat impaired.

As at the December 2006 examination, the examiner opined the Veteran's symptoms met the DSM-IV criteria for anxiety disorder NOS, which represented a continuation of the symptoms diagnosed by the Veteran's treating clinicians as PTSD.  The examiner noted the Veteran's irritability, sleep disturbance, hypervigilence, and alienation from other people all pre-dated his service in Iraq; and, they are associated with his depression and personality disorder.  The examiner noted that the Veteran's reported PTSD symptoms of nightmares about being chased, hypervigilence, irritability, and sleep disturbance, did not meet the full DSM-IV criteria for PTSD, because he did not have sufficient symptoms of numbing/avoidance that are clearly related to his Iraq service.  The examiner noted further that the Veteran's reported symptoms of anger at the government, financial worries, and resentment, were credible symptoms of his anxiety disorder.
The examiner noted the Veteran's decreased functioning when he stopped taking his medications in May or June 2008, but the Veteran was then currently functioning with roughly the same degree of impairment as in December 2006, with some noted improvements; such as, his leading a meditation group as part of his therapy.  With the exception of Axis V, the examiner's diagnoses were the same as in December 2006.  Axis V GAF was assigned as 52.

A March 2009 entry reflects a VA social worker visited the Veteran at his private residence.  The Veteran's mental status was noted to be stable, alert, oriented, focused, and engageable.  He was compliant with his medication and appointments.  The social worker noted the Veteran was functioning at baseline, and he appeared in better spirits than usual.  Among the topics discussed were the reasons the Veteran could not change his residence, and his accepting the fact he felt it was impossible for him to find employment due to his past incarcerations.  The Veteran still accepted money monthly from his mother to help pay his rent.  He also reported he had no friends, and he had to depend on infrequent visits from his cousin for social outlet.  The Veteran seemed to be suffering less from his resentment related to his last denial of service connection.  An April 2009 entry notes the Veteran's mood was much improved and his affect much brighter.  The Veteran reported increased depression related to an acute flare-up of his gastrointestinal disability that resulted in his hospitalization.  He continued to report fear of someone entering his residence and harming him.  Mental status examination noted no suicide or homicide ideation.  Concentration was impaired but attention was normal.  The nurse assessed Axis V GAF as 48.

The Veteran's progress notes for 2009 reflect that a Dr. (Ph.D.) T replaced Dr. L as the Veteran's treating psychologist.  The outpatient entries note the Veteran reported more frequent visual hallucinations of dead bodies in his room, and auditory hallucinations of crowd noise.  They also note continued financial problems and the fact the Veteran's car was broken and in need of repair.  The impact of these stressors resulted in decompensation in January and February 2009.  In light of the conflicting opinions of the Compensation and Pension examiner and the Veteran's treating psychologist, the RO requested a joint review of the claims file to obtain better insight into the Veteran's disability picture.

The September 2010 report (Vol. 8) notes the examiner's caution that it was not a complete examination for PTSD but a medical analysis and reconciliation of different interpretations of psychiatric symptoms.  The report reflects the claims file was reviewed, and the Veteran was interviewed jointly by the Compensation and Pension examiner, Dr. M, and Dr. T.

Dr. M recorded the findings and opinions of his past examinations.  He also noted the Veteran brought a copy of a Ft. Polk duty status examination report which appeared several times in the claims file and had been previously reviewed and considered.  Dr. M noted the Veteran's diagnosis of anxiety disorder NOS, for which the Veteran is service connected, was based on symptoms of PTSD that did not meet full DSM-IV diagnostic criteria but were deemed related to his service in Iraq.  At the September 2010 interview, the Veteran read a list of his symptoms from a handwritten sheet, but he had difficulty providing specific examples of them, e.g., social withdrawal, due to his Iraq service.  The Veteran also spontaneously provided an account of multiple combat experiences which were inconsistent with his in-country service records.  The examiner again noted that, due to the Veteran's documented history of symptom exaggeration, as occurred at the 1990 evaluation while incarcerated; when evaluated in Iraq; and, by VA testing, it was impossible to state with certainty that the Veteran's report of symptoms that met DSM-IV criteria for PTSD was or was not accurate.  Dr. M opined that the Veteran's irritability and reported sleep disturbance were likely related to his Iraq service, and they were considered symptoms of an anxiety disorder NOS.  Dr. M noted the documentation added to the claims file related to the Veteran's award of the CIB was the same incident as discussed at previous evaluations.

The examination report reflects that Dr. T, the Veteran's treating psychologist, noted she offered her prior clinical opinions based solely on the Veteran's presentation in the VA facility where he received outpatient therapy.  She indicated she had no way of judging the Veteran's actual impairment outside the clinical setting; and, she could not speak to the specific symptoms or other factors, such as the Veteran's antisocial personality disorder, that have resulted in his unemployment.  In light of this professional concession, the Board finds Dr. M's findings and opinions merit far greater weight.  Further, it is also apparent from the clinical outpatient entries that the clinicians who provided the Veteran's outpatient therapy did not seek to separate service-connected from nonservice-connected symptomatology as part of that function.

Dr. M noted the Veteran continued to report symptoms consistent with a diagnosis of recurrent major depressive disorder with psychosis, which probably had its onset well before the Veteran's service in Iraq-probably in the 1980s and documented in the 1990s while the Veteran was incarcerated.  Dr. M noted in the December 2006 examination report that there was no evidence of any in-service trauma or depression-related symptoms during the Veteran's Naval service in the 1980s.  In fact, the Veteran denied as much; thus, it was unlikely related to military service.

Dr. M noted the Veteran had been unemployed since 1990, both due to incarcerations and due to claimed psychiatric symptoms.  He further noted that psychiatric and disability evaluations in 2000 noted moderate impairment due to dysthymic disorder, generalized anxiety disorder, and partial complex seizure disorder.  Dr. M opined that, based on the Veteran's documented history and his reports at the September 2010 interview, the Veteran's service in Iraq did not increase his functional impairment to any significant degree.  Dr. M noted that the Veteran reported that most of his difficulty maintaining social relationships and outside interests were due to symptoms of depression, which included depressed mood, suicidal ideation, auditory and visual hallucinations, or hypnapompic phenomena.  On the other hand, the Veteran's presentation of symptoms and social functioning was inconsistent with the interview, which made an accurate assessment of impairment due to depressive or anxiety symptoms difficult or impossible.  Dr. M noted that, although the Veteran's symptom exaggeration made an accurate diagnosis problematic, the Veteran's impairment noted at the September 2008 examination was the same without regard to the diagnostic label.  As the Veteran's recurrent major depressive disorder pre-dated his last term of military service, and based on the Veteran's presentation at the interview, Dr. M opined the recurrent major depressive disorder was primarily responsible for the Veteran's current unemployment and social impairment.  Further, it was not at as least as likely as not the result of active service, to include fear of hostile military or terrorist activity.  Dr. M assigned GAF 55 for the major depressive disorder alone; estimated 45 to 50 for the antisocial personality disorder; and, 61 to 66 for PTSD/ anxiety disorder NOS.

A GAF of 61 to 66 is within the range of 61 to 70, and is indicative of mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's outpatient progress notes for 2011 are essentially consistent with Dr. M's findings and opinion.  While they note only a diagnosis of PTSD, they still note the Veteran's impairment and functioning as Dr. M observed; specifically, the Veteran's primary chronic complaints are sleep disturbance, nightmares, and occasional anger.  The Veteran has consistently denied suicide or homicide ideation, intent, or plan, and hallucinations.  Further, he has consistently presented neat and well groomed and oriented; and, his memory has been assessed as normal.
As earlier noted, a May 2012 rating decision awarded a temporary total evaluation for the period February 21 through April 30, 2012.  Nonetheless, the Board sets forth relevant medical entries from that period that shed light on the credibility of the Veteran's reported symptoms.

In April 2012, the Veteran presented with complaints of significant gastrointestinal and PTSD symptoms.  The VA records associated with the admission reflect the Veteran's PTSD/anxiety disorder was not the focus of his distress at that time, although he did report that his pain, etc., related to his gastrointestinal distress triggered worry and anxiety.  An April 2012 entry notes also that, while the Veteran reported flashbacks and nightmares, etc., associated with his service in Iraq, he also reported financial stressors; and, he had on-and-off thoughts of harming himself but without any concrete plan of intent.  He also reported he had no guns or other weapons, and he admitted to some anxiety and depression.  The Veteran reported poor sleep despite taking Serorquel.  This note also demonstrates the Veteran's historic behavior when faced with financial stress.

After assessment of the Veteran's reported PTSD symptoms, the medical providers transferred the Veteran to medicine for treatment of a medical condition, and he was to return to the psychiatric unit after medical treatment.  While on the medical unit, the Veteran reported improvement in his depression, PTSD symptoms, and sleep; but he continued to identify his need for hospitalization.  The treatment team, which included a psychologist, noted the Veteran's improvement and the Veteran's asserted need for extended hospitalization despite those improvements; and, the Veteran asserted insomnia as the basis.  The Veteran was subsequently monitored by the team, and no concerns were noted.  After the Veteran was informed of the monitoring, however, he presented to the nursing station every half-hour to note inability to sleep.  Although the Veteran's sleep medication was adjusted, he denied any change in his sleep pattern; and, he requested discharge on the date of the entry.  The Veteran reported, "I can't sleep here . . ., I need my own bed."  The entry notes that at the time of discharge, the Veteran denied suicide or homicide ideation, or hallucinations, and he reported improvement in mood.

The Veteran's May 2012 post-discharge follow-up entry notes his motor activity was unremarkable, his mood neutral, and his affect was appropriate.  Attention, concentration, memory, and, thought process, were normal.  Thought content included obsessions and nightmares.  There was no suicide/homicide ideation, intent, or plan, or hallucinations.  Insight was fair, and judgment and impulse control were good.  The examiner assessed Axis V GAF 50.

As set forth and discussed above, the Board finds the preponderance of the evidence shows Dr. M sufficiently identified the Veteran's service-connected and nonservice-connected symptomatology.  Further, as discussed earlier, the Board finds the Veteran's impairment due to the service-connected symptomatology more nearly approximates the assigned 30 percent rating.  The Board now addresses a critical component of the Veteran's impairment, as shown by the evidence of record.  Although the Veteran has consistently reported depressive symptoms, the ritual of checking his doors at night, etc., and nightmares, the evidence shows those symptoms have not deprived him of his ability to function independently.  His outpatient records show he at all times have lived in his own apartment.  Further, the evidence of record shows the Veteran has exaggerated his reported tendency to isolate, and probably minimized his ability to form and maintain personal relationships.  The outpatient records note that, from time-to-time the Veteran reported or suggested interaction of a romantic nature.  In August 2011, the Veteran applied to have his biological daughter, born in February 2011, added to his VA compensation, and provided proof of paternity.  April 2012 entries in the outpatient records note his interaction with his daughter.  This demonstrates the Veteran's impairment from his PTSD/anxiety disorder has not significantly affected his ability to form and maintain effective social relationships.  Thus, as already set forth, the Board finds the Veteran's service-connected symptomatology has more nearly approximated the assigned 30 percent rating, excluding the period February 21 to April 30, 2012).  38 C.F.R. §§ 4.1, 4.6, 4.9-10, 4.130, DC 9400/9411.

At the August 2012 Board hearing, the Veteran reiterated his primary symptoms of nightmares, frequent anger, flash backs, poor concentration, and panic attacks three to four times a week.  See Transcript, p.4.  He also referred to the fact he has children, and he alluded to a friend.  Id., at p. 5.  In light of the discussion set forth earlier, the Board finds the Veteran's testimony is essentially congruent with the medical examinations of record that have identified his service-connected symptoms.

The Board noted earlier that the Veteran is entitled to a staged rating where the evidence shows a change in the severity of the Veteran's symptoms during the rating period on appeal.  Fenderson, 12 Vet. App. 119.  As discussed earlier, however, the evidence of record reflects the Veteran's service-connected symptoms have remained constant throughout the course of the period on appeal; and, as such, staged ratings are not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD/anxiety disorder, not including the period February 21 to April 30, 2012, is denied.


REMAND

The applicable criteria for rating disorders of the digestive system provide that, when rating a disability under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, a single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Veteran's hiatal hernia is rated under DC 7346.  

At one time, the treatment for the Veteran's acquired mental disorder symptoms included Depakote.  A January 2004 outpatient entry notes a diagnosis of pancreatitis secondary to Depakote.  The Veteran testified at the hearing that he has experienced continuous gastrointestinal symptoms, even after his hiatal hernia rating was reduced.  The April 2011 VA examination report reflects diagnoses of gastroesophageal reflux disease (GERD) and status post-pancreatitis.  The Board notes that some of the Veteran's medical records, i.e., a February 2007 workup, note an acute episode of pancreatitis, while an April 2012 outpatient entry in the Virtual file notes chronic pancreatitis in the Veteran's problem areas.

In light of the fact that some of the medical evidence indicates the Veteran's pancreatitis resolved, and some note the disorder as chronic, the Board finds additional medical assessment is needed to ensure the Veteran's gastrointestinal disability is sufficiently identified and rated.

The claim for a TDIU is inextricably intertwined with the hiatal hernia issue, as the hernia rating will impact the Veteran's total rating.  See 38 C.F.R. § 4.16.  Hence, it is also remanded.

Accordingly, the case is REMANDED for the following action:

1. The RO will refer the claims file to an appropriate examiner.  Ask the examiner to conduct a thorough review of the claims file and to opine on the following: does the relevant medical evidence of record show pancreatitis that has resolved, or chronic pancreatitis?  If the latter, are the Veteran's reported gastrointestinal symptoms more likely (at least a 50-percent probability) predominantly related to chronic pancreatitis or the hiatal hernia?

The examiner should provide a full explanation and rationale for any opinion rendered.

The examiner should also be asked to conduct an examination of the Veteran to determine the current severity of his gastrointestinal disability, be it hiatal hernia or another.  All indicated clinical or diagnostic tests should be conducted.  As part of the examination, the examiner should also assess the impact of the Veteran's gastrointestinal disability on his ability to obtain and maintain substantially gainful employment.

2.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

3.  After completion of all of the above, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


